UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4990



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LEMAR CORNELIUS FRANKLIN, a/k/a Haitian Black,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-00207-TLW)


Submitted:   June 16, 2008                 Decided:   August 15, 2008


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario A. Pacella, STROM LAW FIRM, L.L.C., Columbia, South Carolina,
for Appellant.     Reginald I. Lloyd, Assistant United States
Attorney, Columbia, South Carolina; Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lemar Cornelius Franklin pled guilty pursuant to a plea

agreement to one count of conspiracy to distribute and possess with

intent to distribute fifty grams or more of cocaine base and 500

grams or more of cocaine in violation of 21 U.S.C. § 846 (2000).

He was sentenced to 360 months’ imprisonment or the low end of the

advisory Sentencing Guidelines’ range of imprisonment.                   On appeal,

Franklin’s attorney filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating there are no meritorious issues for

appeal, but raising for the court’s consideration whether the

district court plainly erred by enhancing Franklin’s offense level

based on possession of a firearm.               Franklin was informed of the

opportunity to file a pro se supplemental brief, but did not do so.

The Government did not file a brief.                We affirm.

            Because    Franklin         did   not     object     to   the   firearm

enhancement, review is for plain error.                To establish plain error

under United States v. Olano, 507 U.S. 725, 732-37 (1993), a

defendant must show that (1) error occurred; (2) the error was

plain; and (3) the error affected his substantial rights.                        Even

when   these    conditions        are   satisfied,      we   will     exercise    our

discretion     to   notice    the   error     only    if   the   error   “seriously

affect[s] the fairness, integrity or public reputation of judicial

proceedings.”        Id.     at   732   (internal      quotation      and   citation

omitted).


                                        - 2 -
          The   district   court   determines   issues   related   to

sentencing by a preponderance of the evidence standard. United

States v. Engleman, 916 F.2d 182, 184 (4th Cir. 1990).      Based on

the facts in the presentence investigation report, we find there

was no plain error.   In any event, Franklin’s offense level was

determined by his career offender status.   Thus, even if there was

error with respect to the firearm enhancement, Franklin was not

prejudiced.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.         We

therefore affirm Franklin’s conviction and sentence.      This court

requires that counsel inform his client, in writing, of the right

to petition the Supreme Court of the United States for further

review.   If he requests a petition be filed, but counsel believes

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on Franklin.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 3 -